Citation Nr: 0409184	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-01 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Reno, Nevada


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred at Marshall Hospital on April 29, 1994, 
March 13, 1995, November 21, 1995, March 21, 1996, March 15, 
1997, April 1, 1997, January 22, 1998, April 13, 1998, and 
July 2, 1998; to include the question of the timeliness of 
substantive appeal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to October 
1971, and had over two years of prior active duty service.

This appeal to the Board of Veterans' Appeals (Board) 
originates from decisions rendered in December 1999 denying 
the veteran's claim for payment or reimbursement of medical 
services provided by Marshall Hospital on various dates 
between April 1994 and January 1999.  The appellant submitted 
a notice of disagreement with the decision in November 2000, 
and a statement of the case was issued in October 2001.  The 
appellant perfected her appeal to the Board with the filing 
of a substantive appeal in February 2002.  


REMAND

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge on the merits of the issue on appeal.  

Subsequent to that hearing, in December 2003, the Board sent 
the veteran a letter regarding the timeliness of her 
substantive appeal and also provided her with the opportunity 
to provide additional evidence on the matter and/or request a 
hearing before the Board.  In January 2004, the veteran 
submitted additional evidence on the matter and requested a 
hearing before a Member of the Board (Veterans Law Judge) at 
the Regional Office (RO) (here, the RO in Oakland, 
California).  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony during a Board hearing at the RO on the 
question of timeliness of the substantive appeal in this 
case.

Accordingly, to ensure full compliance with due process 
requirements, this case is hereby REMANDED for the following 
action:

1.  The VAMC in Reno, Nevada, should 
transfer the claims file the VARO in 
Oakland, California.  

2.  The RO should schedule the veteran 
for a Travel Board hearing at the RO in 
accordance with her December 2003 
request.  The RO should notify the 
veteran and her representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2003).  Unless the veteran indicates 
(preferably, in a signed writing) that 
she no longer desires a Board hearing, 
the hearing should be held and the claims 
file thereafter returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 




Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



